Title: From Alexander Hamilton to John Langdon, 18 June 1792
From: Hamilton, Alexander
To: Langdon, John


Philadelphia, June 18th, 1792
Dear Sir:
In turning over my private letters a day or two since, I found that from Mr. Church, which relates to your demand upon him. The ground on which he places his refusal to pay is that he was not an owner at the time. As your letter to me of the 5th of March contains no explanation on this point, nothing tending to shew that the above supposition is an error, Mr. Church’s answer to it must of course be the same as to the former.
I am therefore to request that you will state such particulars of the transaction to me as will serve to shew either that Mr. Church was an owner at the time the expense in question was incurred, or that he was under some collateral or incidental engagement, which made him responsible to you. If you remove the doubt on this point, either by a letter to me, or to Mr. Church I presume you will remove all obstacle to the admission of your claim. With respectful & very cordial regard, I have the honor to remain Sir
Your Obed. Serv.
A Hamilton
The Honorable J. Langdon, Esq.
 